Judgment in favor of plaintiffs-respondents, Eola Galli Norris, Albert A. Norris and Max Chikoff, unanimously affirmed, with one bill of costs to said respondents. Judgment in favor of plaintiff-respondent Lillian Frankel unanimously reversed, the action severed and a new trial ordered as to said plaintiff, with costs to the appellants to abide the event, unless said plaintiff stipulates to reduce the judgment as entered in her favor to the sum of $7,500, in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.